Citation Nr: 0631941	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-17 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected post-traumatic headaches with dizziness.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

In October 2004, the veteran testified before the undersigned 
Veterans Law Judge at the RO.  A transcript of the hearing is 
associated with the claim files.

The veteran submitted a claim for service connection for 
diabetes mellitus in June 2004.  See VA Form 21-4138.  A 
November 2004 RO rating decision indicates that he withdrew 
this claim as part of a statement received by the RO on 
September 14, 2004.  Review of this statement (see VA Form 
21-4138), in the opinion of the Board, does not show that the 
veteran withdrew his claim.  As such, it is referred to the 
RO for action as appropriate.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The veteran's representative, in August 2006, correctly 
observed that the veteran's claims folders were not available 
to the examiner at the most recent neurological examination 
that was conducted in June 2004.  See Informal Hearing 
Presentation.  Because governing regulations provide that 
VA's duty to assist includes obtaining informed medical 
opinion evidence when needed to adjudicate the veteran's 
claims, a remand for a new VA examination is required.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.326 (2006).


At his October 2004 hearing conducted by the undersigned at 
the RO, the veteran essentially testified that his service-
connected post-traumatic headaches with dizziness had 
worsened since his last examination [conducted in June 2004].  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran-claimant alleges that 
his service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
the veteran was entitled to a new examination after a two 
year period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity).  Hence, for this reason, as well as in light of 
the above-noted inadequate nature of the June 2004 VA 
examination, the veteran should be scheduled for a new 
examination.

The veteran also in October 2004 testified that he was being 
treated at two VA treatment facilities; in Seattle and 
Bremerton.  See page eight of hearing transcript.  The most 
recent VA medical records on file are dated in August 2004 
(from the Bremerton clinic), and there has been no specific 
request for such VA records dated subsequent to August 2004.  
Given such factors, the Board must remand the case to make an 
attempt to obtain such records.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006); Bell v. Derwinski, 2 Vet. 
App. (1992).

In addition, the Board also observes that the veteran has 
raised the question of extraschedular entitlement with 
respect to the rating to be assigned for his service-
connected post-traumatic headaches with dizziness.  See 
August 2006 Informal Hearing Presentation.  Despite the 
veteran's contentions relating to extraschedular entitlement, 
consideration of this matter has not to date been documented 
by the RO.  As such, remand is required to permit the RO to 
consider fully all applicable extraschedular criteria under 
38 C.F.R. § 3.321(b) (2006).


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2005), that includes an 
explanation as to the information or 
evidence needed to establish effective 
dates for the claim on appeal, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take the necessary 
steps to obtain any records from the VA 
medical facilities in Seattle and 
Bremerton, Washington since August 2004 
to the present.  If, after making 
reasonable efforts, the RO cannot locate 
such records, the RO must specifically 
document what attempts were made to 
locate the records, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given 
an opportunity to respond.

3.  The veteran should be afforded a VA 
neurological examination to assess the 
nature and severity of the residuals of 
the veteran's service-connected post-
traumatic headaches with dizziness.  The 
claims files should be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should carry out all indicated studies.  
Any neurological impairment due to brain 
trauma should also be identified.  In 
addition, the examiner should state (i) 
whether the veteran has "migraine" 
headaches and, if so, whether it is the 
result of the service-connected head 
injury and (ii) whether the veteran has 
multi-infarct dementia associated with 
head trauma.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If any report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  Following completion of the 
foregoing, the RO must review the claim 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

7.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issue, to 
include consideration of whether an 
extraschedular evaluation of increased 
disability is warranted under 38 C.F.R. 
§ 3.321(b) (2006).  If the RO finds that 
the extraschedular criteria have been 
met, then the matter should be referred 
to the Undersecretary for Benefits or the 
Director of the Compensation and Pension 
Service for appropriate action.  If the 
appeal is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
in accordance with 38 U.S.C.A. § 7105 
(West 2002) which includes a summary of 
any additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  They should 
then be afforded an applicable time to 
respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



